                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF WISCONSIN


JAMES J. BIRGE,

                    Plaintiff,
                                                         Case No. 20-cv-84
      v.

KILOLO KIJAKAZI,

                    Defendant.


   ORDER GRANTING DEFENDANT’S UNOPPOSED MOTION TO DISMISS
                        (DKT. NO. 12)


      On April 1, 2020, the defendant filed a motion to remand the plaintiff’s

case for further administrative action under sentence six of 42 U.S.C. §405(g).

Dkt. 10. The plaintiff did not oppose the motion. Id. On April 2, 2020, the court

granted the defendant’s motion. Dkt. 11. The court ordered the Appeals

Council to remand the plaintiff’s case to an administrative law judge and

instruct the ALJ to offer the plaintiff the opportunity for a new hearing;

consider any additional evidence; further evaluate the plaintiff’s pulmonary

medically determinable impairment at step two of the sequential evaluation

process; further consider Dr. Poulette’s opinion under 20 C.F.R. §416.927;

proceed through the sequential evaluation process as necessary; and issue a

new decision. Id. Because this court ordered a remand under sentence six of 42

U.S.C. §405(g), it retained jurisdiction and did not issue a final judgment. Dkt.

10.




           Case 2:20-cv-00084-PP Filed 08/23/21 Page 1 of 2 Document 13
      Following the court’s order, on June 8, 2020, the Appeals Council

remanded the plaintiff’s case to an ALJ. The ALJ held a hearing on September

25, 2020. On September 30, 2020, the ALJ issued a decision that based on the

plaintiff’s July 10, 2017, application for supplemental security benefits, the

plaintiff has been disabled since July 10, 2017. Based on the ALJ’s September

30, 2020 decision, the plaintiff has prevailed in his complaint. Therefore, on

August 19, 2021, the defendant moved to dismiss the plaintiff’s complaint with

prejudice and issue final judgment. The plaintiff did not oppose the defendant’s

motion.

      The court GRANTS the defendant’s unopposed motion to dismiss. Dkt.

No. 12.

      The court ORDERS that this case is DISMISSED WITH PREJUDICE.

The clerk will enter judgment accordingly.

      Dated in Milwaukee, Wisconsin, this 23rd day of August, 2021.

                                             BY THE COURT:


                                             ________________________________
                                             HON. PAMELA PEPPER
                                             Chief United States District Judge




          Case 2:20-cv-00084-PP Filed 08/23/21 Page 2 of 2 Document 13
